El Juez Asociado Se. Aldkey,
emitió la opinión del tribunal.
En la madrugada del 31 de agosto de 1916 ocurrió un incendio en un almacén que The American Railroad Company of Porto Rico tiene en la ciudad de Ponce para su negocio de transporte de pasajeros y mercancías por ferro-carril. El friego se comunicó a tres vagones que estaban in-mediatos al almacén y que con otros más ocupaban las líneas que hay entre el almacén y la estación y fueron destruidas las mercancías que en ellos habían pertenecientes a las so-ciedades The Porto Rico Drug Company, Homar Colón y Cía. S. en C. y Vidal y Compañía S. en C. quienes deman-daron a The American Railroad Company of Porto Rico reclamándole el pago del valor de dichas mercancías alegando que por su negligencia se había quemado el almacén y que por ella se había comunicado el fuego a los vagones car-gados con sus mercancías. En los tres pleitos fué dictada sentencia condenando a la demandada a pagar determinadas cantidades y en todos interpuso la parte perjudicada por las sentencias recurso de apelación que fué argumentado conjun-tamente ante nosotros como de igual modo fueron celebrados los juicios en la corte inferior.
Como el juez inferior en la opinión que para los tres casos escribió para fundamentar sus sentencias declaró probados todos y cada uno de.los hechos alegados en la demanda y esenciales para constituir la causa de acción que se ejercitaba y expuso, además, que se fundaba en la regla 11 del regla-mentó y tarifas de la compañía demandada, en el artículo 145 de la Ley de Policía de Ferrocarriles que consideró vi-gente, en los artículos 361, 362 y 363 del Código de Comercio, en los artículos 138 y 139 del reglamento de la Ley de Po-licía de Ferrocarriles y muy especialmente en la sentencia' del Tribunal Supremo de España de 7- de octubre de 1899, alega ahora la parte apelante como motivos de error de las sentencias, los siguientes:
1º. Error de ley por aplicación indebida al caso de autos, *207en que se reclama el valor de mercancías destruidas por in-cendio, del artículo 145 del reglamento de la Ley de Policía de Ferrocarriles, que se refiere taxativa y terminantemente a la sustracción y deterioro ele efectos entregados para su transporte, ya provenga el daño ele actos de los empleados o de los extraños concurrentes a sus oficinas.
2º. Igual error de ley al estimar vigente en- la actualidad y aplicar a este caso disposiciones del reglamento- de la Ley de Policía de Ferrocarriles que lia sido derogada.
3º. Error por falta de aplicación al caso del reglamento y tarifa para el transporte de pasajeros, carga y mensajería de la American Railroad Company of Porto Rico, aprobado por el Consejo Ejecutivo el día cinco de mayo de 1907, cuyo artículo 16 exime de responsabilidad en todo daño ocasionado por incendio.
4º. Igual error por infracción de la estipulación del con-trato que exime a la compañía de responsabilidad por daños debidos a acontecimientos imprevistos o inevitables: estipu-lación expresamente aceptada por los demandantes, entre las varias que obran al dorso de cada declaración de expedición por ellos suscritas.
5º. Igual error al estimar la corte como fundamento de responsabilidad para la compañía la ausencia en las decla-raciones de expedición de las letras “E. D.” o de las frases ‘£ a riesgo del dueño ’ ’, • exigidas por la regla 11 de su cla-sificación de mercancías, siendo así que aquellas letras y fra-ses son exigidas a los cargadores como requisito formal para disfrutar del beneficio de las tarifas reducidas.
6º. Igual error por aplicación indebida al presente caso de la doctrina legal que consagra la sentencia del Tribunal Supremo ele España de-7 ele octubre ele 1899, al amparo de leyes no vigentes en esta isla.
7º. Error de becho al declarar por el resultado de la evi-dencia que el incendio de agosto de 1916, causa inmediata de los daños perseguidos, se originó por la negligencia de la compañía.
*2088º. Igual error al declarar también que por la negligencia de la demandada el incendio se trasmitió del almacén en que se originó a los vagones que guardaban las mercancías des-truidas.
Aunque la corte inferior cita el artículo 145 como de la Ley de Policía de Ferrocarriles esto lia sido sin duda una equivocación, -pues dicha ley no contiene tal número en su articulado .y evidentemente se refiere al 145 del reglamento para la ejecución de la Ley de Policía de Ferrocarriles.
En el primer motivo de error alegado se limita la parte, apelante a sostener que el artículo 145 citado por el juez, y que es del reglamento, no tiene relación alguna con los casos de destrucción por incendio como es el que nos ocupa, sino que se refiere a los casos de responsabilidad por sustracción de las mercancías o de deterioro de ellas.
El artículo 145 (Compilación, Estatutos Revisados 9034) dice así:
“Artículo 145.' — Las empresas serán siempre responsables de la sustracción y deterioro de los efectos que se les hayan entregado, ya provenga el daño de sus mismos empleados o de los extraños que concurran a sus oficinas.”
El precepto citado no tiene aplicación al caso presente en que las mercancías cuyo importe se reclama han sido destrui-das por incendio, pues se refiere a los casos de sustracción, concepto que entraña la idea de pérdida por hurto o robo y que es distinto del de destrucción por incendio. Para casos como el que nos ocupa existen otras disposiciones en el mismo reglamento.
Al tratar el Código de Comercio de 1885 de los contratos mercantiles de transporte terrestre .dispone en su artículo 355 que la responsabilidad del porteador comenzará desde' el momento en que reciba las mercancías, disposición que tam-bién hallamos en el artículo 114 del reglamento para la eje-cución de la Ley de Ferrocarriles, promulgados éstos en 1888, Compilación de los Estatutos Revisados página 1374; y co,n *209respecto a esa responsabilidad dice lo siguiente el Código de Comercio:
“Artículo 361. — Las mercaderías se transportarán a riesgo y ven-tura del cargador, si expresamente no se hubiere convenido lo con-trario. ’ ’
“En su consecuencia, serán de cuenta y riesgo del cargador to-dos los daños y menoscabos que experimenten los géneros durante el transporte, por caso fortuito, fuerza mayor o naturaleza y vicio propio de las cosas.”
La prueba de estos accidentes incumbe al porteador,
“Artículo 362. — El porteador, sin embargo, será responsable de las pérdidas y averías que procedan de las causas expresadas en el artículo anterior, si se probare en su contra que ocurrieron por su negligencia o por haber dejado de tomar las precauciones que el uso tiene adoptadas entre personas diligentes, a no ser que el cargador hubiese cometido engaño en la carta de porte, suponién-dolas de género o calidad diferentes de los que realmente tuvieren. # * * >>
“Artículo 363. — Fuera de los casos descritos en el párrafo se-gundo del artículo 361, el porteador estará obligado a entregar los efectos cargados, en el mismo estado en que, según la carta de porte, se hallaban al tiempo de recibirlos, sin detrimento ni menoscabo al-guno y no haciéndolo, a pagar el valor que tuvieren los no entre-gados en el punto donde debieran serlo y en la época en que corres-pondía hacer su entrega. * ® ”
Examinados estos preceptos' se ve que aunque parecen sentar la regla de que el cargador asume los riesgos do sus mercaderías, salvo pacto en contrario, sin embargo lo que hacen es declarar la regla contraria o sea que el porteador responde de las pérdidas o menoscabos de las mercancías que se le entreguen para transportar a menos que pruebe que la destrucción o menoscabo de ellas se debe a caso for-tuito, fuerza mayor o naturaleza y vicio propio de las cosas, no obstante lo cual todavía será responsable si el cargador prueba que tales Lechos ocurrieron por negligencia del por-teador o por haber dejado de tomar las precauciones que el uso tiene adoptadas entre personas diligentes. De acuerdo, *210pues, con ellos, basta haber hecho la entrega de mercancías para transporte para que el porteador esté obligado a in-.demnizar por su pérdida o menoscabo si no prueba que ocu-rrieron por algunas de las causas que la eximen de respon-sabilidad.
Aunque el incendio puede ser considerado como fortuito o fuerza mayor, sin embargo no todo incendio tiene ese ca-rácter, sino cuando no se pudo precaver ni resistir. Según Eseriche en su Diccionario de Legislación, “Fuerza mayor es el acontecimiento que no hemos podido precaver ni re-sistir; como por ejemplo la caída de un rayo, el granizo, la inundación, el huracán, la irrupción de enemigos, el acome-timiento de ladrones: TNs major est, dice Cayo, ea quae con-silio humano ñeque provider i ñeque vitar i potest, “y es caso fortuito el suceso inesperado o la fuerza mayor que no se puede precaver ni resistir; Ley 13, T'it. 33, Part. 7o. Tales son las inundaciones, torrentes, naufragios, incendios, rayos, violencias, sediciones populares, ruinas de edificios causadas por alguna desgracia imprevista y otros acontecimientos se-mejantes”. No todo incendio es caso fortuito, dijo el Tribunal (Supremo de- España en su sentencia de 7 de octubre de 1899, por lo que el incendio ocurrido e:.i mercancías en-tregadas a un porteador para su transporto y cuyas causas se desconocen no puede ser considerado como fuerza mayor o caso fortuito porque no puede determinarse si pudo ser precavido o resistido.
Por su parte el reglamento citado de ferrocarriles con-tiene las siguientes disposiciones:
“Artículo 138. — La prueba de los casos de fuerza mayor corres-ponde a la empresa, y mientras no la verifique, quedará subsistente su responsabilidad.
Artículo 139. — No se tendrá por caso de fuerza mayor el robo sino cuando la empresa baga constar que hizo cuanto le fue posible para impedirlo; tampoco el incendio, si no prueba que ni fue oca-sionado por la imprudencia o descuido de sus empleados ni por 3a insuficiencia o mala condición de los medios de transporte.”
*211Un examen comparativo de estos últimos preceptos con los anteriores del código demuestra que tanto el 138 como el 362 establecen la regla de que la prueba de los casos de fuerza mayor corresponde al porteador, y que el 139 aclara que el incendio no será considerado como fuerza mayor si el porteador no prueba que no fué ocasionado por su im-prudencia o descuido, cambiando así la regla del artículo 362 según la cual probado por el porteador un caso fortuito o de fuerza mayor queda exento de responsabilidad si no prueba el cargador (pie ocurrió por su negligencia o descuido. De acuerdo, pues, con dicho reglamento, posterior al código, en caso de incendio no le basta al porteador probar que fué debido a un caso de fuerza mayor sino que tiene que probar además (pie no fué ocasionado por la imprudencia o descuido de sus empleados ni por la insuficiencia o mala condición de los medios de transporte. Por consiguiente, de acuerdo con el Código de Comercio y con el reglamento citado lo primero que tiene, que probar el porteador para estar exento de res-ponsabilidad es que el incendio fué debido a fuerza mayor o a caso fortuito.
Como consecuencia de lo que llevamos diclio y toda vez que la responsabilidad del porteador no surge de las dispo-siciones del Código Civil sobre culpa y negligencia sino del Código de Comercio y del reglamento a que venimos refi-riéndonos que le imponen responsabilidad por las mercan-cías que se le entreguen para, transporte si no prueba el caso fortuito, la fuerza mayor o el vicio y naturaleza propio de las cosas, en las reclamaciones por pérdida o .menoscabo de las mercancías no es necesario alegar que fueron motivados por la negligencia del porteador sino que fueron entregados y no devueltos o que lo han sido con daño, así como su valor, para que surja el derecho a reclamar su importe o el de su- menoscabo. En esta forma se estableció la demanda en el caso que hemos citado del Tribunal Supremo de España, que se halla en el tomo 88, página 28 de la Jurisprudencia Civil.
*212Sostienen sin embargo los apelantes en el segundo mo-tivo de su recurso'que los artículos 138 y 139 del reglamento citado no están en vigor porque en 1902 el Procurador General’de esta Isla, Pión. James S. Piarían, basándose en que los poderes de inspección, vigilancia y policía de los ferro-carriles son de necesaria existencia en relación con el interés de la seguridad pública estima vigentes las disposiciones de dichas leyes aun cuando subordinadas a las facultades del Consejo Ejecutivo en materia de franquicias, privilegios v concesiones y sujetas a las enmiendas y reglamentaciones que acordase el poder legislativo: en que cuando se hizo la compilación de los estatutos revisados de 1911, al insertarse en el apéndice la ley y el reglamento de policía de ferroca-rriles se hizo constar que se publicaba porque pudiera ser que estuvieran en vigor ciertas disposiciones de ellos aun-que algunas de las otras han sido sustituidas por leyes apro-badas’ por la Asamblea Legislativa o son incompatibles con ciertas leyes de los Estados Unidos aplicables a Puerto Rico; en que la Corte de Distrito de los Estados Unidos para Puerto Rico en 1914 resolvió en un pleito de Amos Robles contra American Railroad Company of Porto Rico que le Ley de Policia de Ferrocarriles en vigor bajo la soberanía de Es-paña es incompatible con .las instituciones americanas; en que, aparte de esos precedentes y de las razones que los fun-damentan, hay que proclamar la derogación de tales leyes porque la Asamblea Legislativa de esta Isla y el Consejo Ejecutivo en ejercicio de las atribuciones que les confiriera la Ley Foraker tienen legislado especial y señaladamente sobre todas las materias concernientes a ferrocarriles en las leyes referentes a porteadores públicos en 1907, en la de corporaciones de servicio público en 1908, en la de regu-lación de transporte por ferrocarril en 1911, y en una infi-nidad de ordenanzas, reglas y tarifas, y que en todos esos cuerpos legales, a continuación de los preceptos que los in-tegran, en su totalidad distintos o contradictorios de la Ley *213de Policía de Ferrocarriles antigua va la cláusula deroga-toria general de toda ley o parte de ella opuesta a la misma.
Es cierto que muchas de las disposiciones de la Ley de Ferrocarriles y de su reglamento son incompatibles con nues-tras instituciones políticas actuales pero hay muchas dispo-siciones de la ley, como la que se refiere a la responsabi-lidad de las compañías de transporte en cuanto al cuidado y responsabilidad de los efectos que se le entregan, que no ofrecen dificultad alguna en su aplicación y así el Sr. Harían estimó vigente la ley aunque subordinándola a las faculta-des del Consejo Ejecutivo en materia de franquicias, privi-legios y concesiones y sujeta también a las enmiendas y re-soluciones del poder legislativo. En cuanto a la cita que hace del funcionario que llevó a efecto la recopilación de los Estatutos Revisados se ve que admite que la ley puede estar en vigor en algunas de sus disposiciones, y con respecto a la del caso de Amos Robles, se sostiene en esa sentencia que en cuanto sean aplicables los antiguos reglamentos se con-siderarán como principios que regulan la negligencia bajo la actual soberanía.
En cuanto a las leyes mencionadas por el apelante como posteriores y contrarias a dicha ley y reglamento nada con-tienen sobre responsabilidad de las compañías de ferroca-rriles por la falta de entrega de las mercancías que se le confíen y, por tanto, no la modifican ni derogan. Así, pues, los artículos 138 y 139 del reglamento citado, promulgado en febrero de 1888 para la ejecución de la Ley de- Policía de Ferrocarriles y contenido en los Estatutos Revisados, seccio-nes 9027 y 9028 no están derogadas por las leyes citadas por el apelante.
El tercer motivo de error alegado se funda en que la corte inferior dejó de aplicar la regla 16 de un reglamento aprobado por el Consejo Ejecutivo en 7 de mayo de 1907 que produjo como prueba y según la cual las compañías ferro-viarias no son responsables de las pérdidas o averías que sufran las mercancías en casos de incendio, excepto cuando *214resulte por sü negligencia, regla que ( sostiene el apelante modiiica y deroga el artículo 139 del reglamento para la eje-cución de la Ley de Policía de Ferrocarriles porque no im-pone a las compañías el deber de probar que no incurrió en negligencia y restablece el precepto del artículo 362 del Código de Comercio que impone esa prueba al cargador, porque la regla 16 signe el principio general de que liay que probar la negligencia de la parte contra quien se reclama.
La admisión de esa regla como prueba fué objetada pol-las partes demandantes, entre otros motivos, porque el Con-sejo Ejecutivo no tenía facultad para legislar sobre respon-sabilidad de las- compañías y creemos que la parte apelada tuvo razón en este particular porque la facultad que la sec-ción 32 de la Ley del Congreso de los Estados Unidos de 12 de abril de 1900, conocida como Ley Foraker concede al Consejo Ejecutivo para la concesión de franquicias; dere-chos y privilegios o concesiones de carácter público o cuasi público no lo autorizaba para determinar y regular la res-ponsabilidad ele las compañías por las pérdidas o averías de las mercancías, porque esta facultad estaba reservada a la Asamblea Legislativa y por tanto el artículo 139 litado no pudo ser enmendado por el Consejo Ejecutivo restable-ciendo de ese modo el artículo 362 del Código de Comercio.
El cuarto motivo de error se funda en que la corte inferior dejó de aplicar una de las condiciones del contrato de expedición que aparece al dorso de la carta de porte se-gún la cual la compañía no será responsable por accidentes o demoras ocurridos por acontecimientos imprevistos e ine-vitables, alegando la apelante que lo imprevisto es el caso fortuito, el suceso inopinado que no se puede prever ni re-sistir y entre ellos el incendio. Esto es cierto, pero también lo es que esa condición no es otra cosa que la reproducción de la disposición legal según la que las compañías no res-ponden en esos casos cuando prueban el caso fortuito ■ o la fuerza mayor, por lo que la cuestión quedó reducida a deter-minar si los probó, como luego veremos.
*215Quinto error: Se apoya en liaber fundado la corte inferior sus sentencias en la ausencia de las declaraciones de expedición de las palabras “a riesgo del dueño”, que se sustituyen por las letras “R. D.” exigidas por la regla E. de su reglamento sobre clasificación de mercancías.
Se dice en esa regla que como se concede a la compañía el derecho de fijar un límite de responsabilidad por la carga que se le entregue para transportar con tal que establezca para su transporte tarifas reducidas, siempre que la expe-dición se haga a riesgo del dueño en cuanto a pérdidas o averías y corriendo el remitente todo riesgo en el transporte, excepto el que pueda ocurrir por negligencia de la compa-ñía; a fin de poder disfrutar de dichas tarifas reducidas tendrá el remitente o su autorizado representante que es-tampar y firmar de su puño y letra en la declaración de expedición y en el talón o resguardo o “bill of lading” o en ambos, que se dan al entregar toda carga, las palabras “se hace la expedición a riesgo del dueño * * * ” lo que pondrá a la compañía a cubierto de toda responsabilidad en caso de ocurrir lo que se provee en la nota.
Como los remitentes en estos casos no estamparon sus firmas en las cartas de expedición haciendo constar que la remisión se hacía a riesgo del dueño, ni constan en ella las letras “R. D.”, es claro que no asumieron los riesgos a que dicha regla se refiere, en cuanto a estos casos. Así, pues, esa. cláusula contractual debió tenerse en cuenta porque de-muestra la falta de aceptación de todo riesgo que no sea por negligencia y que la compañía está obligada a responder sin tal limitación.
Sexto error: Se funda en que se hizo por la corte inferior aplicación indebida de la doctrina legal de un fallo del Tribunal Supremo de España de 7 de octubre de 1899.
En esa sentencia se declara la responsabilidad de la com-pañía por mercancías averiadas por incendio ocurrido en un vagón donde se transportaban y se funda en el artículo 362 del Código de Comercio y en el artículo 139 del regla-*216mentó para la ejecución ele la Ley de Policía de Ferroca-rriles. En ella se declara, además, que no todo incendio es caso fortuito y que la compañía debe probar que no ocurrió por su culpa o negligencia ni por la insuficiencia o mala cali-dad de los medios de transporte; y el motivo que tiene el apelante para sostener que no es de aplicación a estos casos es porque entiende que los preceptos legales que cita ban sido modificados en esta Isla.
No es sostenible este motivo de error porque según lie-mos dicho antes la materia de responsabilidad en caso de pérdidas o averías de mercancías, consignada en el artículo 362 del Código de 'Comercio, y en el artículo 139 del regla-mento antes mencionado no ha sido modificado por ninguna ley posterior.
Como resumen de las cuestiones que hemos considerado en los precedentes motivos de error podemos concretar la cuestión de derecho que de ellos surge diciendo que, en el estado actual de nuestras leyes no basta que ocurra un in-cendio que destruya o averíe mercancías que se hayan en-tregado a una compañía de ferrocarriles para su transporte para que esté exenta de responsabilidad, sino que tiene que probar sus causas para poder deducir de ellas que constitu-yeron un caso fortuito o de fuerza mayor, porque no pudie-ron ser precavidas ni resistidas, y que no fueron debidas a imprudencia o descuido de sus empleados ni a la insuficiencia o mala condición de los medios de transporte; negaciones que tienen que probarse por evidencia de ordinaria aten-ción y cuidado de una persona diligente en ocasiones pare-cidas. Lehman Sterm & Co. v. Morgans L. & T. R. & S. S. Co., 70, L. R. A. 564.
Expuesto todo lo que precede podemos examinar los dos últimos motivos de los recursos que se fundan en que la corte inferior cometió error de hecho al estimar que el fuego se inició por negligencia del apelante y que también por ella se comunicó a los vagones que estaban cargados con las mer-cancías cuyo importe reclaman los apelados.
*217Ambas partes litigantes presentaron evidencia testifical con respecto al incendio, siendo la de los demandantes la siguiente:
Eleno Torres era sereno de la estación del ferrocarril de Ponce cuando ocurrió el incendió y tenía obligación de lla-mar por teléfono cada media bora al despachador de trenes de la estación de Mayagüez; dice que la compañía tenía antes un telefonista para la noche pero que entonces solo lo había de día y se iba a las nueve de la noche; que esa noche a las dos llamó a Mayagüez y después que le contestaron salió para fuera y vió un humo que salía por la parte de atras del almacén, fue hacia él y notó que salía del almacén,; que le dió la vuelta luego encontrando cerradas las puertas exte-riores y también la puerta de llave; que enseguida fué al teléfono y comunicó el incendio al cuerpo de bomberos, avisó también a Mayagüez y se dirigió a sacar una máquina para salvar algunos vagones que habían allí; llegó con la má-quina pero como hay un trecho regular ele la estación a la casa de máquinas en lo' que fué y volvió ya el fuego estaba arriba y ardía el techo del almacén; que pegaron la máquina y sacaron algunos vagones que todavía no estaban con fuego; que la compañía había dado órdenes de que hubieran má-quinas con presión durante la noche y en aquella la había con presión regular; que no tardó mucho en volver porque enseguida que fué llamó al sereno del depósito de máquinas que todavía no había notado el fuego, llegó en eso un ma-quinista llamado Betancourt, cogió la máquina y salieron para fuera porque de la estación a la casa de máquinas es algo lejos y que aunque fué corriendo se tardó algún tiempo, como quince minutos en lo que salió con la máquina y cogieron los vagones; que el jefe de la estación era G-elabert y el de trans-porte Rivera; que el testigo era el único que había en la estación vigilando y que cuando iba al teléfono nadie que-daba en la vigilancia, pues en aquel tiempo estaban arre-glando la estación; que fué despedido de su empleo a los dos o tres días del incendio suponiendo que fué por él.
*218Dario Suárez, era el jefe de la detective de Ponce en aquella nodie y dice que no se había acostado todavía y cuando llegó el fuego ya estaba el almacén completamente quemado; que según fué la alarma fué llegando mucha gente y por mucha diligencia que hicieron el fuego se propagó a unos vagones que estaban al lado del almacén; (pie había un sereno que no sabía dar explicación; después llegaron el jefe de la estación y otro jefe más; que cuando él llegó todavía no se habían incendiado los vagones; que las má-quinas tardaron en llegar como treinta o treinta y cinco minutos y salvaron algunos vagones pero otros se quemaron; que cuando llegó al fuego estaba concretado al almacén que estaba todo incendiado por dentro; no sabe la hora exacta a que llegó, pero sabe que la alarma del fuego fué de dos y media a tres de la mañana y se enteró de ella estando en la plaza de las Delicias de Ponce;-que fué en coche hacia el fuego y tardaría en llegar como dos o tres minutos; que habían vagones entre el almacén y la estación.
Lucas Alvarez, estaba empleado en el ferrocarril en Ponce como telefonista; en la fecha del incendio prestaba servicios solamente de día hasta las nueve de la noche y el otro tele-fonista había sido suprimido; que al sereno se le había'im-puesto la obligación de llamar por teléfono al despachador de Mayagüez cada media hora; que después que sale el último tren a las nueve de la noche no tiene el testigo servicio alguno que hacer con respecto a trenes; que el testigo se ha dormido algunas veces cuando prestaba servicios de noche y que la llamada que tiene que hacer el sereno era para que no se durmiera; que después que se retiraba a las nueve de la noche no había más servicio de trenes.
Luis de Jesús, es farmacéutico y en aquella fecha era gerente de una de las sociedades demandantes; dice que .fué al incendio a eso de las dos o dos y media de la mañana; cuando -llegó empezaban a caer las paredes del almacén y comenzaban a quemarse algunos vagones; que se perdió bas-tante tiempo porque parece que no había gente experta en *219desconectar los vagones que allí habían; que luego llegaron máquinas más de media hora después que él llegó allí.
Pedro Bimclc, jefe de bomberos de Ponee en aquella noche, dice que el fuego fué como a las dos de la mañana y llegó de los primeros, siendo ya entonces el almacén pérdida total; que había un gran .número de vagones no solo los que esta-ban pegados al almacén sino en otras líneas; que tuvieron mucho trabajo en llegar al sitio del fuego para hacer las tomas de agua; que combatieron primero a los vagones,por-que el edificio era ya pérdida total; que trataron de auxi-liar los vagones; que en el momento del fuego no había má-quinas pues si las hubieran habido se hubieran salvado los vagones; que cuando llegó ya habían cogido fuego tres va-gones que estaban contiguos al almacén; que una máquina tardó en llegar como media hora y la otra estaba levantando vapor por lo que calcula que como una hora después de empezado el fuego llegaría la máquina y como media hora después de haber llegado él; calcula que el fuego tendría como quince o veinte minutos cuando él llegó al sitio por-que en el aviso del parque de bomberos siempre transcurre como un cuarto de hora y cuando llegó al fuego ya el alma-cén era pérdida total; que como el Parque de Bomberos tiene teléfono tan pronto avisan un incendio lo llaman primera-mente a él y después a los demás oficiales; que llegaron dos máquinas a prestar auxilio, primero una y después la otra, pero cuando llegó la máquina ya no había para qué, ya el fuego estaba localizado; que esa noche no habían máquinas con fuego levantado; que sacaron a mano algunos vagones que pesaban treinta y cuatro y treinta y cinco mil libras; que en cada línea de vagones habían como seis, ocho o diez; que habían muchos vagones y no sabe cuanto tiempo tardaron en avisarle desde el parque de bomberos, pero que avisan enseguida; calcula que el fuego empezaría media hora antes de llegar él; que cuando llegó vio humo y había mucha llama; que no tardó más de diez minutos en llegar; que si hubiera habido una máquina la hubiera dedicado a sacar los vagones *220que estaban contig’uos al almacén sin ser necesario sacar antes otros vagones porque allí bay desvíos;" que habían va-gones como los que estaban contiguos al almacén que al-canzaban casi aj. mismo depósito de las máquinas por lo que se hubieran podido sacar esos vagones y entonces trabajarse mejor; que se quemaron tres vagones que estaban contiguos al almacén y con los carbonizados cree que seis o siete, pero no sabe el número exacto; que en el parque de bomberos hay siempre guardia de noche que a la voz de fuego sale con las bombas, hace sus establecimientos de toma de agua y cuando llega el personal regresa al parque.
Por su parte la demandada presentó también prueba de los siguientes testigos:
Juan Rodríguez Cintrón, empleado de la compañía como despachador de trenes de Mayagüez, tenía entre otros de-beres el de que los empleados de las estaciones estuvieran en sus puestos;'que el sereno de Ponce, Eleno Torres, tenía instrucciones de llamarlo a él cada media hora'a Mayagüez para conocer que no se dormía; que la noche del incendio en Ponce lo llamó Eleno Torres después de las doce o la una de l'a mañana pero no recuerda la última vez que lo llamó antes de tener noticias del incendio, pero cada media hora llamaba; que le avisó del incendio por teléfono; que durante toda esa noche Eleno Torres llamó porque sabía que si no lo hacía lo podía despachar al otro día; que en el mes de agosto después de las nueve de la noche no había más trenes en Ponce hasta la madrugada.
Angel Rivera, empleado de la demandada tenía a su cargo el tráfico de Ponce y dice que entre el almacén y la estación hay siete vías; que supo del fuego 'como a las dos y media de la mañana estando en su casa distante de la estación como ochocientos metros; que no estaba esa noche en la estación porque no era tiempo de zafra; al saber del fuego fué en-seguida a la estación y encontró el fuego, a los bomberos y al personal con una máquina pegada muy lejos en un tren que había y detrás estaba un tren con petróleo; ayudó, a *221sacar el tren de petróleo porque contenía un vagón con ga-solina y quiso quitar la carga peligrosa para después ir a las otras vías; que se quemaron totalmente tres vagones y otros dos se quemaron algo, estando los tres primeros junto a las puertas del almacén; que los bomberos tenían la man-guera por encima de los vagones echando agua; que desde su casa tardaría en llegar al sitio del fuego como diez mi-nutos o más; que le avisó su esposa cuando pasaron los bom-beros; que todo el personal de las máquinas y algunos con-ductores duermen al lado del almacén en una casa que hay allí y estaban allí esa noche; qxie había dos serenos, uno en el taller y otro en la estación; que para salir una máquina del taller tenía que ir en dirección a “Tallaboa” para cambiar las agujas; que cuando llegó estaba todavía el almacén en pie pero todo incendiado; que las paredes del almacén ca-yeron sobre los vagones y tres de ellos cogieron fuego; que en uno de ellos había una motocicleta y cree que el vapor hizo explotar la gasolina y el fuego entonces tomó más in-cremento; que habían siete vías estando en la quinta el tren de petróleo que sacaron y la sexta también se quitó que era donde estaba el tren; que llegó en el momento que el personal de máquinas estaba trabajando y sacando el tren con petróleo.
Antonio Vázquez, es peón del almacén del ferrocarril y el jefe era Octavio Wys y su ayudante Marín; que el día del incendio trabajó hasta las cinco y media de la tarde y luego cerró todas las puertas del almacén, quedando abierta la que tiene llave, la que cierra el jefe del almacén y luego entrega la llave al jefe de estación; que cuando el testigo cerró las puertas que le correspondían no olía a quemado; que el almacén estaba medio de carga y consistía en ferre-tería y en tres cajas que habían de paso.
Ernesto Gelabert era el jefe de la estación y vivía a cinco minutos de ella porque estaban pintando la estación y no podía vivir allí entonces con la familia; que el jefe del almacén Wys cerraba y le llevaba la llave que conser-*222vaba el testigo hasta el día siguiente; que tuvo con o cimiento del incendio cuando estaba casi extinguido por completo; que aquella tarde Wys le entregó la llave; que el testigo salió a las diez de la noche de la estación para su casa y no ocurría nada anormal en el almacén; que lo revisó todo antes de irse; que cuando le entregaban la llave del almacén no siempre iba a revisar si las puertas estaban, cerradas y esa tarde no lo hizo, pues algunas veces ciaba sus vueltas pero no siempre.
Modesto Eosa es sereno de máquinas por la noche ,en la estación de Ponce y dice que supo del fuego cuando el sereno de línea se lo avisó; que esa noche había tres máquinas en el depósito y estaban bajo presión; que enseguida preparó una máquina que salió como quince o veinte minutos des-pués, pues como tiene cincuenta libras de presión enseguida salieron a cog’er el material que había en la línea; que lo primero que hicieron fue coger los coches y unos pipotes que habían con petróleo y los pusieron en la línea general; que el sereno le abría las agujas para entrar y salir y el testigo y el maquinista movían la máquina; que trabajó con-tinuamente saliendo de una vía y entrando en otra; que es-taban ellos tres pero fue llegando gente después que habían sacado los pipotes y vagones; que cuando le entregan las máquinas se levanta el fuego y siempre se sostiene la pre-sión con cincuenta o sesenta kilos y que cuando hay que salir se riega el fuego enseguida y tardan en levantar vapor como quince minutos pero puede salir con cincuenta kilos.
Juan Betancourt os maquinista de la demandada y estaba en Ponce la noche del incendio durmiendo en la casa que Jes tiene la compañía a cuarenta metros del almacén; dice que sintió tres tiros de revolver, se levantó y abrió la puerta y enseguida la llama se le tiró encima porque era cerca y entonces gritó a los demás que estaban durmiendo para que se levantasen y se fue corriendo hacia el depósito donde es-taban las máquinas para poder salvar los vagones que es-taban en las líneas; que encontró la máquina de reserva, que es la de maniobras, y dos máquinas más; al llegar al *223depósito de máquinas encontró al sereno que estaba prepa-rando una máquina; que cuando concluyen e] servicio por la tarde se deja el fuego de las máquinas en reserva para que se. encuentre en cualquier momento en que se necesite porque se les deja a las máquinas 150 ó 175 libras de modo que por la mañana amanezcan con 50, 75 ó 100 libras; que las máquinas en el transcurso de la noche tienen vapor y tienen que amanecer con él; que cuando iba corriendo para allá el sereno ele la estación iba delante y le dijo que pre-parara las agujas para poder sacar el tren correo y unos vagones que habíán con petróleo; que sacaron los coches y los vagones y los llevaron detrás del taller y regresaron para sacarlos del fuego y los corrieron como quince o veinte metros donde los alcanzaran las mangueras de los • bomberos; que cuando llegó la máquina tenía 75 libras de presión y para mover basta solo con 25 por lo que salieron enseguida sin tener que levantar vapor; que cuando llegaron los bom-beros había sacado los vagones de petróleo y el tren correo; que los vagones ele petróleo estaban en la cuarta vía frente al almacén y el tren de pasajeros en la quinta y las líneas sexta, séptima y octava estaban con vagones; que cuando llegaron los bomberos enseguida trabajaron pero no se po-dían quitar los vagones que estaban al lado del almacén y tres o cuatro cogieron fuego pero todos los demás que co-rrían peligro fueron sacados; que cuando llegaron los bom-beros estaban cogiendo fuego los vagones; que no llevó esos vagones hacia Guayama porque no podía pasar por debajo del fuego y porque no había donde llevarlos ni con qué apa-garlos; que solamente habían las mangueras que llevaron los bomberos; que obró por su cuenta mientras llegaron los bom-beros pero después éstos tomaron la dirección; que cuando lle-garon los bomberos ya había allí una máquina de (pie pu-dieran disponer; que para llegar al sitio en que se quema-ron los vagones había antes que sacar todo el material que estaba al lado de allá.
*224De toda esa prueba resulta que si bien la apelante to-maba algunas precauciones para vigilar las mercancías que se le entregaban para transportar y para prestar auxilio en caso necesario con sus locomotoras, sin embargo no ba podido probar la causa inicial del incendio que tuvo lugar en su almacén en el que existían algunas mercancías y que luego se comunicó a los vagones en que estaban cargadas las mercaderías pertenecientes a los apelados, que fueron destruidas y cuyo importe reclaman, por lo que, de acuerdo con los principios de derecho que liemos consignado, no po-demos estimar que probó la apelante un caso fortuito o de fuerza mayor que la exima de responsabilidad en estos casos y por tanto que la corte inferior cometiera error, al conde-narla con esa prueba a pagar las cantidades especificadas en' las respectivas sentencias.
Las sentencias apeladas deben ser confirmadas.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Asociados Wolf, del Toro y Hutchison.
El Juez Presidente Sr. Hernández disintió.